CULLEN, Commissioner.
The judgment herein, sentencing the appellant to confinement in the penitentiary for two terms of two years each, to run consecutively, was entered June 16, 1965. On June 23 appellant’s motion for a new trial was overruled. Notice of appeal was not filed until July 6.
Under RCr 12.54 the notice of appeal was filed too late and the appeal must be dismissed.
Appellant undertook on July 6 to file a motion for a rehearing of his motion for a new trial. Such a motion is not recognized by the Rules of Criminal Procedure and its filing could not stay or terminate the running of the time for filing notice of appeal. Cf. Taylor v. Warman, Ky., 331 S.W.2d 899.
The appeal is dismissed.